


Exhibit 10.23

 

EnerNOC, Inc.

 

Summary of 2010 Executive Officer Bonus Plan

 

The Company’s executive officers have the following bonus targets (expressed as
a percentage of salary unless otherwise stated):

 

Name and Position

 

Target Bonus (%)

Timothy G. Healy
Chief Executive Officer and Chairman

 

100%

 

 

 

David B. Brewster
President

 

75%

 

 

 

David M. Samuels
Executive Vice President

 

70%

 

 

 

Timothy Weller
Chief Financial Officer and Treasurer

 

65%

 

 

 

Darren P. Brady
Senior Vice President and Chief Operating Officer

 

50%

 

 

 

Gregg M. Dixon
Senior Vice President of Marketing

 

115%

 

 

 

Kevin Bligh
Chief Accounting Officer

 

30%

 

Each executive officer’s 2010 bonus amount (the “Bonus Amount”) will be
determined based upon the achievement of certain pre-determined individual and
corporate performance objectives. Specifically, each executive officer’s Bonus
Amount will be weighted as follows: 80% will be based on the Company’s
achievement of certain revenue, gross profit, net income (loss) and cash flow
targets applicable to 2010, which targets have been set by the Board, and 20%
will be discretionary based on the achievement of individual or departmental
performance goals (the “Discretionary Bonus Amount”) The Discretionary Bonus
Amount will be recommended by the Company’s chief executive officer, except in
the case of the Company’s chief executive officer, whose Discretionary Bonus
Amount will be based on the recommendation of the compensation committee of the
board of directors. The bonuses will be paid within 90 days of the determination
of the Bonus Amounts. Actual Bonus Amounts may be higher or lower than the
executive’s bonus target.

 

--------------------------------------------------------------------------------

 
